EXHIBIT 10.2

HARRAH’S ENTERTAINMENT, INC.

2009 SENIOR EXECUTIVE INCENTIVE PLAN

(effective January 1, 2009)

I. PURPOSE

The purposes of the Harrah’s Entertainment, Inc. 2009 Senior Executive Incentive
Plan (the “Plan”) are: 1) to attract and retain highly qualified individuals; 2)
to obtain from each the best possible performance; 3) to establish a performance
goal based on objective criteria; 4) to further underscore the importance of
achieving business objectives for the short and long term; and 5) to include in
such individual’s compensation package annual and long-term incentive components
which are tied directly to the achievement of those objectives. Such components
are intended to qualify as performance-based compensation under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), so as to be fully
deductible by Harrah’s Entertainment, Inc. (“Harrah’s”) and its subsidiary
companies (collectively, the “Company”), and to not constitute deferred
compensation within the meaning of Section 409A of the Code.

II. EFFECTIVE DATE; TERM

The Plan is effective as of January 1, 2009, subject to approval by the
affirmative vote of a majority of the voting shares of Harrah’s, and shall
remain in effect until such time as it shall be terminated by the Human
Resources Committee of the Board of Directors of Harrah’s or any successor
thereto, or a successor thereof (the “Committee”).

III. ELIGIBILITY AND PARTICIPATION

Eligibility to participate in the Plan is limited to senior executives of the
Company who are or who at some future date may be subject to Section 16 of the
Securities Exchange Act of 1934, as amended, and such other senior executives of
the Company designated as eligible for participation by the Committee.
Participants in the Plan (“Participants”) shall be selected annually by the
Committee from those senior executives who are eligible to participate in the
Plan.

IV. BUSINESS CRITERIA

The Plan’s performance goal shall be based upon the Company’s EBITDA. The
“Company’s EBITDA” shall mean the Company’s consolidated net income before
deductions for interest expense, income tax expense, depreciation expense,
amortization expense for the performance period, each computed in accordance
with accounting principles generally accepted in the U.S. (“GAAP”). The
Committee may make adjustments to the calculation of the Company’s EBITDA when
the performance goal is established.

V. PERFORMANCE GOAL AND PERFORMANCE PERIODS

The performance goal of each award under will be attained if the Company’s
EBITDA for the performance period is positive.

Performance periods under this Plan shall consist of periods consisting of one
or more fiscal years of the Company, or portions thereof, as designated by the
Committee. Performance periods in the Plan may overlap.

By no later than the latest time permitted by Section 162(m) of the Code
(generally, for performance periods of one year or more, no later than 90 days
after the commencement of the performance period) and while the performance
relating to the performance goal remains substantially uncertain within the
meaning of Section 162(m) of the Code, the Committee shall

 

1



--------------------------------------------------------------------------------

grant awards for Participants for such performance period, which shall be the
maximum awards specified in Section VI or such lesser awards as the Committee
may determine.

Subject to the foregoing and to the limitations set forth in Section VI, no
awards shall be paid to Participants unless and until the Committee makes a
certification in writing with respect to the amount of the Company’s EBITDA as
required by Section 162(m) of the Code.

VI. DETERMINATION OF AMOUNTS OF AWARDS

The Committee may grant awards to Participants which shall be payable if the
Company’s EBITDA is positive. The maximum aggregate amount of any award payable
to any Participant for any single fiscal year of the Company shall be one half
percent (0.5%) of the Company’s EBITDA for such period.

The Committee shall have authority to exercise discretion in determining the
amount of the award granted to each Participant at the beginning of a
performance period and to exercise discretion to reduce the amount of an award
which shall be payable to each Participant at the end of each performance
period, subject to the terms, conditions and limits of the Plan.

The Committee may at any time establish (and once established, rescind, waive or
amend) additional conditions and terms of payment of awards (including but not
limited to the achievement of other financial, strategic or individual goals,
which may be objective or subjective) as it deems desirable in carrying out the
purposes of the Plan and may take into account such other factors as it deems
appropriate in administering any aspect of the Plan. However, the Committee
shall have no authority to increase the amount of an award granted to any
Participant or to pay an award under the Plan in excess of the maximum targeted
bonus set forth above. In determining the amount of any award to be granted or
to be paid to any Participant, the Committee shall give consideration to the
contribution which may be or has been made by the Participant to achievement of
the Company’s established objectives and such other matters as it shall deem
relevant.

The payment of an award to a Participant with respect to any performance period
shall be conditioned upon the Participant’s employment by the Company on the
last day of the performance period; provided, however, that in the discretion of
the Committee, awards may be paid to Participants who have retired or whose
employment has terminated after the beginning of the period for which an award
is made, or to the designee or estate of a Participant who died during such
period to the extent permitted by Section 162(m) of the Code. Notwithstanding
the foregoing, there is no right of any Participant to receive any payment upon
retirement or other termination of employment, and such award, if any, will be
made at the sole discretion of the Committee and no payment shall be made if the
Company’s EBITDA is not positive.

VII. FORM OF AWARDS

All awards shall be determined by the Committee and shall be paid in cash.

VIII. PAYMENT OF AWARDS

Awards shall be paid during the 2 1/2 month period following the date the
Committee certifies, in writing, that the amounts payable with respect to each
award do not exceed the limitations set forth in Section VI and that the amount
payable to each Participant does not exceed the amount of the targeted award
granted to the Participant at the beginning of the performance period. If the
Committee deems it appropriate or advisable, it may request a report from a
public accounting firm stating the amount of the Company’s EBITDA for such
performance period. The

 

2



--------------------------------------------------------------------------------

date of the Committee certification cannot be a date prior to the end of the
performance period with respect to which the awards have been granted.

IX. SPECIAL AWARDS AND OTHER PLANS

Nothing contained in the Plan shall prohibit the Company from granting awards or
authorizing other compensation to any person under any other plan or authority
or limit the authority of the Company to establish other special awards or
incentive compensation plans providing for the payment of incentive compensation
to employees (including those employees who are eligible to participate in the
Plan).

X. STOCKHOLDER APPROVAL

No awards shall be paid under the Plan unless and until the holders of the
Harrah’s voting common stock have approved the Plan and the performance goal as
required by Section 162(m) of the Code.

XI. ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN

The Committee shall administer the Plan. The Committee shall consist solely of
two or more members of the Board of Directors of Harrah’s who shall qualify as
“outside directors” under Section 162(m) of the Code. The Committee shall have
full power to construe and interpret the Plan, establish and amend rules and
regulations for its administration, and perform all other acts relating to the
Plan, including the delegation of administrative responsibilities, that it
believes reasonable and proper and in conformity with the purposes of the Plan
and the requirements of Section 162(m) of the Code.

The Committee shall have the right to amend the Plan from time to time or to
repeal it entirely or to direct the discontinuance of awards either temporarily
or permanently; provided, however, that no amendment of the Plan that
(1) changes the maximum award payable to any Participant as set forth in Section
VI, (2) materially amends the definition of the Company’s EBITDA as used in
Section IV or (3) changes to the criteria for being a Participant of the Plan,
shall be effective before approval by the affirmative vote of a majority of
voting common stock of Harrah’s.

Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and/or administration of the Plan shall be
final, conclusive and binding on all persons affected thereby.

XII. RIGHTS OF PLAN PARTICIPANTS

Neither the Plan, nor the adoption or operation of the Plan, nor any documents
describing or referring to the Plan (or any part hereof) shall confer upon any
Participant any right to continue in the employ of the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without cause.

No individual to whom an award has been made or any other party shall have any
interest in the cash or any other asset of the Company prior to such amount
being paid. No right or interest of any Participant shall be assignable or
transferable, or subject to any claims of any creditor or subject to any lien.

XIII. MISCELLANEOUS

The Company shall deduct all federal, state and local taxes required by law or
Company policy from any award paid hereunder. In no event shall the Company be
obligated to make an award

 

3



--------------------------------------------------------------------------------

to any Participant for any period by reason of the Company’s payment of an award
to such Participant in any other period, or by reason of the Company’s payment
of an award to any other Participant or Participants in such period or in any
other period. Nothing contained in this Plan shall confer upon any person any
claim or right to any awards hereunder. Such awards shall be made at the sole
discretion of the Committee.

The Plan shall be unfunded. Amounts payable under the Plan are not and will not
be transferred into a trust or otherwise set aside. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan. Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.

It is the intent of the Company that the Plan and awards made hereunder shall
satisfy and shall be interpreted in a manner that satisfies any applicable
requirements as qualified performance-based compensation within the meaning of
Sections 162(m) and 409A of the Code. Any provision, application or
interpretation of the Plan that is inconsistent with this intent to satisfy the
standards in Sections 162(m) and 409A of the Code shall be disregarded.

Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan. The Plan and the rights and
obligations of the parties to the Plan shall be governed by, and construed and
interpreted in accordance with, the law of the State of Delaware (without regard
to principles of conflicts of law).

 

4